Case 8:18-cv-01049-MSS-SPF Document 34 Filed 11/20/18 Page 1 of 2 PageID 173




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

JASON GAZA,

       Plaintiff,

v.                                                      Case No: 8:18-cv-1049-MSS-SPF

NAVIENT SOLUTIONS, LLC,

       Defendant.



                                         ORDER

       THIS CAUSE comes before the Court for consideration of Defendant Navient

Solutions, LLC’s Motion to Stay Discovery Pending Ruling on Motion for Summary

Judgment, (Dkt. 24), and Plaintiff’s response in opposition thereto.   (Dkt. 32) Generally,

the Court will not resolve a motion for summary judgment prior to the conclusion of the

discovery period because such motions are often premature. However, where a motion

for summary judgment presents a pure question of law that will not be impacted by further

developed facts, the Court may resolve the motion prior to the close of discovery.

       In Defendant’s Motion for Summary Judgment, Defendant Navient Solutions, LLC

(“Defendant”) argues, inter alia, that the communications it had with Plaintiff are exempt

from the requirements of the Telephone Consumer Protection Act, 47 U.S.C. § 227

(“TCPA”) because the subject loan about which the alleged communications were made

is owed to or guaranteed by the United States. (Dkt. 20 at 4−9)           Plaintiff does not

dispute the assertion that the loan serviced by Defendant is owed to or guaranteed by the

United States, but instead argues that the exemption does not absolve Defendant from

liability due to the application of an FCC administrative rule, which Defendant contends
Case 8:18-cv-01049-MSS-SPF Document 34 Filed 11/20/18 Page 2 of 2 PageID 174




is not and has never been in effect. (Dkt. 26 at 2–3; Dkt. 20 at 8–9) Thus, the issue of

whether the exemption and administrative rule apply in this case presents a purely legal

question. Moreover, none of the discovery subject to Plaintiff’s Motion to Compel, (Dkt.

19), is relevant to this legal issue. Thus, in the interest of judicial efficiency, the Court

finds that discovery in this action should be stayed pending the Court’s decision on this

limited question of law.

       Accordingly, the Court GRANTS Defendant Navient Solutions, LLC’s Motion to

Stay Discovery Pending Ruling on Motion for Summary Judgment, (Dkt. 24), as stated

herein. All discovery and pretrial deadlines are hereby STAYED pending the Court’s

resolution of Defendant’s Motion for Summary Judgment as it pertains to Defendant’s

argument that the communications it had with Plaintiff are exempt from the TCPA’s

requirements. Thereafter, the Court will reset pretrial and discovery deadlines, if

necessary.

       DONE and ORDERED in Tampa, Florida, this 20th day of November, 2018.




Copies furnished to:
Counsel of Record
Any Unrepresented Person




                                             2
